NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      AUG 24 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ENRIQUE DOQUE-LORENZANA, AKA                    No.    14-73545
 Enrique Henrry Duke,
                                                 Agency No. A201-114-227
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted August 16, 2016**

Before:       O’SCANNLAIN, LEAVY, and CLIFTON, Circuit Judges.

        Enrique Doque-Lorenzana, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for withholding of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zetino v. Holder, 622 F.3d 1007, 1012 (9th Cir. 2010).

We deny the petition for review.

      Substantial evidence supports the BIA’s determination that Doque-

Lorenzana failed to establish past persecution or a fear of future persecution on

account of an enumerated ground. See Parussimova v. Mukasey, 555 F.3d 734,

740 (9th Cir. 2009) (the REAL ID Act “requires that a protected ground represent

‘one central reason’ for an asylum applicant’s persecution”); see also Zetino, 622
F.3d at 1016 (“An [applicant’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”); Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001)

(harm based on personal retribution is not persecution on account of a protected

ground). We reject Doque-Lorenzana’s contention that the agency erred in its

analysis. Thus, Doque-Lorenzana’s withholding of removal claim fails.

      Finally, substantial evidence also supports the BIA’s denial of CAT relief

because Doque-Lorenzana failed to show it is more likely than not that he would




                                          2                                   14-73545
be tortured by the Mexican government, or with its consent or acquiescence. See

Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                        3                                 14-73545